 

EXHIBIT 10.41

 

Amended and Restated

Employment Agreement

This Amended and Restated Employment Agreement (the “Agreement”) is made
effective as of January 1, 2018, by and between Builders FirstSource, Inc., a
Delaware corporation (the “Company”), and Floyd Sherman (“Executive”).

Whereas, Executive is currently subject to an Employment Agreement with the
Company dated as of September 1, 2001, and as amended by the Amendment to
Employment Agreement dated as of June 1, 2005, the Second Amendment to
Employment Agreement dated October 29, 2008, and the Third Amendment to
Employment Agreement dated as of May 19, 2017 (such agreement as amended is the
“Original Agreement”); and

Whereas, Executive resigned from his role as Chief Executive Officer of the
Company effective as of December 29, 2017; and

Whereas, Executive will continue his employment with the Company, and will serve
as a non-executive advisor for the term beginning at 12:00 am on January 1, 2018
and ending on March  31, 2019 (the “Term”); and

Whereas, the Original Agreement will remain in effect through 11:59 pm on
December 31, 2017; and

Whereas, the Company and the Executive desire to amend and restate the Original
Agreement effective as of 12:00 am on January 1, 2018 to reflect that change in
Executive’s position; and

Whereas, the Board of Directors of the Company (the “Company Board”) has
approved and authorized the Company to enter into this Agreement with Executive.

Now, therefore, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

1.Employment.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.

2.Term.  The term of the employment by the Company of Executive pursuant to this
Agreement (as the same may be extended, the “Term”) shall commence at 12:00 am
on January 1, 2018 (the “Effective Date”) and terminate on March 31, 2019 (the
“Scheduled Termination Date”).  Notwithstanding the foregoing, the Original
Agreement shall not be deemed to have terminated as a result of this Agreement
being entered into or becoming effective, but the Original Agreement shall be
considered to have been amended and Executive’s

--------------------------------------------------------------------------------

employment to have been continuous since September 1, 2001 through the
termination of this Agreement.

3.Position.  During the Term, Executive shall serve as a non-executive advisor
to the Company.

4.Duties.  During the Term, Executive shall devote his time and attention to the
business and affairs of the Company and to assisting in the transition to a new
chief executive officer as reasonably requested by the Company.  Executive will
be entitled to time off for vacations in accordance with the Company’s policies
and for illness or incapacity, in accordance with Section 7 hereof.

5.Salary and Bonus.

(a)During the Term, the Company shall pay to Executive a base salary at the rate
of $400,000 per year (the “Base Salary), which will not be subject to any annual
or other adjustments.  Notwithstanding the foregoing, the Company Board or the
Compensation Committee of the Company Board, may, but shall not be required to,
increase the Base Salary at its sole discretion.  

(b)The Base Salary shall be payable to Executive in substantially equal
installments in accordance with the Company’s normal payroll practices, but in
no event less often than semi-monthly.

(c)Executive shall be entitled to receive his 2017 cash bonus under the 2017
Corporate Incentive Plan (the “2017 Cash Bonus”), which is payable in the first
quarter of 2018 when the 2017 cash bonus is paid to the Company’s other
executive officers.  The 2017 Cash Bonus will be paid out in the amounts and
subject to the payout conditions previously approved by the Company Board.

(d)Executive shall be entitled to a bonus of $1,000,000 (the “Transition Bonus”)
to be paid on the Scheduled Termination Date if he continues his employment
pursuant to the terms of this Agreement through the Scheduled Termination
Date.  Executive will not be entitled to any portion of the Transition Bonus if
his employment terminates prior to the Scheduled Termination Date except as set
forth in Section 11(b), (c), or (e).  Executive will not be entitled to any
other cash bonus payment except as set forth in Section 5(c) or (d) (the “Cash
Bonuses”).

6.Equity Compensation.  

(a)The restricted stock units granted to Executive pursuant to the Builders
FirstSource, Inc. 2014 Incentive Plan Restricted Stock Unit Award Certificate
dated January 4, 2016, the 2007 Incentive Plan Non-Qualified Stock Option
Agreement dated February 11, 2014, and the 2014 Incentive Plan Restricted Stock
Unit Award Certificate dated June 16, 2014 (collectively, the “Other Equity
Awards”) will continue to vest as set forth therein provided Executive is
continuously employed by the Company through the applicable vesting dates set
forth therein.

2

--------------------------------------------------------------------------------

(b)The restricted stock units granted to Executive pursuant to Builders
FirstSource, Inc. 2014 Incentive Plan Restricted Stock Unit Award Certificate
dated March 1, 2017 (the “2017 RSU Award”) will vest as follows (and to the
extent such vesting is different from the vesting schedule set forth in the 2017
RSU Award, the 2017 RSU Award is hereby amended accordingly):

(i)The Time-Vested Units (as defined in the 2017 RSU Award) that are scheduled
to vest on March 1, 2018 and March 1, 2019 will vest and convert to shares in
accordance with the terms of the 2017 RSU Award provided Executive remains in
Continuous Services (as defined in the 2017 RSU Award) with the Company or its
Parent or any of their subsidiaries on the applicable vesting date as set forth
therein.

(ii)The Time-Vested Units that are scheduled to vest on March 1, 2020 will fully
vest on the Scheduled Termination Date provided Executive remains in Continuous
Services (as defined in the 2017 RSU Award) with the Company or its Parent or
any of their subsidiaries through the Scheduled Termination Date.

(iii)Two-thirds of the Performance Vesting Units (22,927 units) and two-thirds
of the TSR Vesting Units (22,927 units) will remain outstanding following the
Scheduled Termination Date and will vest and convert to shares on March 1, 2020,
notwithstanding the fact Executive’s employment has terminated, if the
performance conditions for such units as set forth in the 2017 RSU Award, as
applicable, are met.  Notwithstanding the foregoing, such awards will terminate
on the date of Executive’s termination if Executive’s employment is terminated
pursuant to Section 11(d) or (f).

(iv)The remainder of the Performance Vesting Units (11,461 units) and the TSR
Vesting Units (11,461 units) will expire on January 1, 2018 (the “Terminated
RSUs”).

(c)Executive will not be entitled to any additional grant of restricted stock
units, options, or any other type of equity award after the date hereof.

7.Vacation, Holidays and Sick Leave.  During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its senior executive officers.

8.Business Expenses.  During the Term, Executive shall be reimbursed for all
reasonable and necessary business expenses incurred by him in connection with
his employment, including, without limitation, expenses for travel and
entertainment incurred in conducting or promoting business for the Company upon
timely submission by Executive of receipts and other documentation as required
by the Internal Revenue Code of 1986, as amended (the “Code”), and in accordance
with the Company’s normal expense reimbursement policies.  Reimbursable business
expenses will include without limitation reasonable expenses for airfare,
lodging, and related expenses in connection with travel to Dallas from Tennessee
to the extent Executive elects to live at his farm in Tennessee.  With respect
to Executive’s rights under this Section 8, (i) the amount reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, (ii) the reimbursement of an eligible business expense must be made no

3

--------------------------------------------------------------------------------

later than December 31 of the year after the year in which the business expense
was incurred, and (iii) such rights shall not be subject to liquidation or
exchange for another benefit.

9.Health, Welfare and Pension Benefits.  During the Term, Executive and eligible
members of his family shall be eligible to participate fully in all (a) health
and dental benefits and insurance programs; (b) life and short- and long-term
disability benefits and insurance programs; and (c) pension and retirement
benefits, all as available to senior executive officers of the Company generally
during the Term.

10.Confidentiality, Non-Competition, Non-Solicitation.

(a)Executive acknowledges that:  (i) the Executive has, and his employment
hereunder will require that Executive continue to have, access to and knowledge
of Confidential Information (as hereinafter defined); (ii) the direct and
indirect disclosure of any such Confidential Information to existing or
potential competitors of the Company or its subsidiaries would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s businesses; and (iii) the engaging by Executive in any of the
activities prohibited by this Section 10 may constitute improper appropriation
and/or use of such Confidential Information.  Executive expressly acknowledges
that the Confidential Information constitutes a protectable business interest of
the Company.  

(b)As used herein, the term “Confidential Information” shall mean information of
any kind, nature or description which is disclosed to or otherwise known to the
Executive as a direct or indirect consequence of his association with the
Company and its subsidiaries, which information is not generally known to the
public or in the businesses in which such entities are engaged or which
information relates to specific investment opportunities within the scope of
their business which were considered by the Company or its subsidiaries during
the Term.  Assuming the foregoing criteria are met, Confidential Information
includes, but is not limited to, information (including without limitation
compilations) concerning the Company’s and its subsidiaries’ financial plans and
performance, potential acquisitions, business plans and strategies, personnel
information, information technology processes, research, development, and
manufacturing of Company or its subsidiaries’ products, existing or prospective
customers, proposals made to existing or prospective customers or other
information contained in bids or offers to such customers, the terms of any
arrangements or agreements with customers, including the amounts paid for
services or how pricing was developed by the Company or its subsidiaries, the
layout, design and implementation of customer specific projects, the identity of
suppliers or subcontractors, information regarding supplier or subcontractor
pricing or contract terms, the composition or description of future services
that are or may be provided by the Company or any of its subsidiaries, the
Company’s or any of its subsidiaries’ financial, marketing and sales
information, and technical expertise, formulas, source codes and know how
developed by the Company or any of its subsidiaries, including the unique manner
in which the Company or any if its subsidiaries conducts its
business.  Confidential Information also includes information disclosed to the
Company or any of its subsidiaries by a third party that the Company or such
subsidiary is required to treat as confidential.  Notwithstanding the foregoing,
“Confidential Information” shall not be deemed to include information which (i)
is or becomes generally available to the public other than as a result of a
disclosure by the Executive, (ii) becomes available to the Executive on a
non-confidential basis from a source other than the

4

--------------------------------------------------------------------------------

Company or any of its subsidiaries, provided that such source is not bound by
any contractual, legal or fiduciary obligation with respect to such information
or (iii) was in the Executive’s possession prior to being furnished by the
Company or any of its subsidiaries.

(c)During the Term of this Agreement and for a period of one year after the
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, whether individually,
as a director, stockholder, owner, manager, member, partner, employee,
consultant, principal or agent of any business, or in any other capacity, use
for his own account, utilize or make known, disclose, furnish or make available
to any person, firm or corporation any of the Confidential Information, other
than to authorized officers, directors and employees of the Company or its
subsidiaries in the proper performance of the duties contemplated herein, or as
required by a court of competent jurisdiction or other administrative or
legislative body; provided that, prior to disclosing any of the Confidential
Information to a court or other administrative or legislative body, Executive
shall promptly notify the Company so that the Company may seek a protective
order or other appropriate remedy.  Executive agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment for any reason.  Notwithstanding the foregoing,
nothing in this Agreement is intended to limit Executive’s right to: (i) make
disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company; (ii) disclose a trade secret (as
defined by 18 U.S.C. § 1839) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, in either
event solely for the purpose of reporting or investigating a suspected violation
of law; or (iii) disclose a trade secret (as defined by 18 U.S.C. § 1839) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

(d)During the Term of this Agreement and for a period of one year after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not engage in competition (or assist any other
Person in engaging in competition) with the Company or any of its subsidiaries,
directly or indirectly (either individually, by any form of ownership, or as a
director, manager, member, officer, principal, agent, employee, employer,
advisor, consultant, lender, member, shareholder, partner, or other
representative in a Competing Business), in the Business of the Company in a
Prohibited Location by performing services that are the same as or substantially
similar to those services Executive performed for the Company or its
subsidiaries at any time during the last two years of Executive’s employment
with the Company or its subsidiaries.  “Person” means any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or other
entity.  “Competing Business” means any business, regardless of form, that is
directly engaged, in whole or in relevant part, in any business or enterprise
that is the same as, or substantially the same as, the Business of the
Company.  The “Business of the Company” means the business of supplying,
manufacturing, designing, constructing or installing structural and related
building products, including without limitation roof and floor trusses, wall
panels, stairs, windows, doors, engineered wood products, lumber and lumber
sheet goods, millwork, kitchen cabinets, gypsum, siding, roofing, insulation,
hardware and other building products.  A “Prohibited Location” means any
location within fifty

5

--------------------------------------------------------------------------------

(50) miles of any of the Company’s or any of its subsidiaries’ physical
locations.  For the purposes of this Agreement, the parties agree that
homebuilders and any vendors supplying building products or services to the
Company shall be deemed to be Competing Businesses.

(e)During the Term of this Agreement and for a period of two years after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not directly or indirectly solicit or divert, or
attempt to solicit or divert, (either on behalf of the Executive or any other
Person) any person employed by the Company or any of its subsidiaries with whom
Executive had contact in the course of his employment with the Company or its
subsidiaries (each, a “Company Employee“) to leave or reduce their employment
with the Company or any of its subsidiaries or to work for Executive or any
other Person, including, without limitation, a Competing Business.  During the
Term of this Agreement and for a period of two years after termination of
Executive’s employment hereunder (upon expiration of the Term or otherwise),
Executive shall not directly or indirectly (either on behalf of the Executive or
any other Person) hire any Company Employee or respond to inquiries seeking
employment from any Company Employee.  This paragraph only applies to persons
who are actively employed as Company Employees or were Company Employees within
one (1) year of the time of any such actual or attempted solicitation, hiring or
inquiry.

(f)Executive acknowledges that (A) in connection with rendering the services to
be rendered by Executive hereunder, Executive will have access to and knowledge
of Confidential Information, the disclosure of which would place the Company or
its subsidiaries at a competitive disadvantage, causing irreparable injury, and
(B) the services to be rendered by Executive hereunder are of a special and
unique character, which gives this Agreement a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and that a material breach or threatened breach by
Executive of any of the provisions contained in this Section 10 will cause the
Company irreparable injury.  Executive, therefore, agrees that the Company shall
be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Executive from any such violation or threatened violations.

(g)Executive further acknowledges and agrees that due to the uniqueness of his
services and confidential nature of the information he will possess, the
covenants set forth herein are reasonable and necessary for the protection of
the business and goodwill of the Company; and it is the intent of the parties
hereto that if, in the opinion of any court of competent jurisdiction, any
provision set forth in this Section 10 is not reasonable in any respect, such
court shall have the right, power and authority to modify any and all such
provisions in such a manner as to such court shall appear not unreasonable and
to enforce the remainder of this Section 10 as so modified.

11.Termination of Agreement.  The employment by the Company of Executive
pursuant to this Agreement shall not be terminated prior to the end of the Term,
except as set forth in this Section 11.

(a)By Mutual Consent.  The employment by the Company of Executive pursuant to
this Agreement may be terminated at any time by the mutual written agreement of

6

--------------------------------------------------------------------------------

the Company and Executive.

(b)Death. The employment by the Company of Executive pursuant to this Agreement
shall be terminated upon the death of Executive, in which event Executive’s
spouse or heirs shall receive the following, subject to Section 25 hereof: (i)
Executive’s Base Salary to be paid or provided to Executive under this Agreement
through the Scheduled Termination Date, payable on a bi-weekly basis in
accordance with the Company’s regular payroll practices (the “Base Salary
Benefit”), (ii) payment of the Cash Bonuses in the amounts and on the dates such
bonuses would  have been payable had Executive continued employment through the
Scheduled Termination Date, (iii) any payout under the Other Equity Awards or
the 2017 RSU Award (other than the Terminated RSUs) as provided for by the
applicable award certificate and equity plan upon Executive’s death, and (iv)
continuation of the health benefits provided for pursuant to Section 9(a) hereof
at active employee rates (“Health Benefits”) and welfare benefits provided for
pursuant to Section 9(b) hereof (“Welfare Benefits”) through the Scheduled
Termination Date.  

(c)Disability.  The employment by the Company of Executive pursuant to this
Agreement may be terminated by written notice to Executive at the option of the
Company in the event that as a result of the Executive’s incapacity due to
physical or mental illness, the Executive is unable to perform his duties,
services and responsibilities hereunder or shall have been absent from his
duties hereunder on a full-time basis for 90 consecutive days or for an
aggregate of 90 days or more in any six-month period, and within thirty days
after notice is given by the Company (which notice may be delivered no earlier
than thirty days prior to the expiration of such 90 consecutive days or six
month period, as the case may be), the Executive shall not have returned to the
performance of his duties hereunder on a full-time basis.  In the event the
employment by the Company of Executive is terminated pursuant to this Section
11(c), Executive shall be entitled to receive the following, subject to Section
25 hereof, but only if, with respect to the payments and benefits described in
clauses (ii) through (iv), within 45 days after the Date of Termination,
Executive shall have executed and not revoked a full release of claims in a form
satisfactory to the Company (the “Release”): (i) the Base Salary Benefit,
payable on a bi-weekly basis in accordance with the Company’s regular payroll
practices, (ii) payment of Cash Bonuses in the amounts and on the dates such
bonuses would  have been payable had Executive continued employment through the
Scheduled Termination Date, (iii) any payout under the Other Equity Awards or
the 2017 RSU Award (other than the Terminated RSUs) as provided for by the
applicable award certificate and equity plan upon Executive’s disability, and
(iv) continuation of the Health Benefits and Welfare Benefits through the
Scheduled Termination Date; provided, however, that amounts payable to Executive
under this Section 11(c) shall be reduced by the proceeds of any short- and/or
long-term disability payments under the Company plans referred to in Section 9
hereof to which Executive may be entitled during such period.  

(d)By the Company for Cause.  The employment of Executive pursuant to this
Agreement may be terminated by the Company by written notice to Executive
(“Notice of Termination”) for Cause.  In the event the employment by the Company
of Executive is terminated pursuant to this Section 11(d), Executive shall be
entitled to receive all Base Salary and benefits to be paid or provided to
Executive under this Agreement through the Date of Termination and no more.

7

--------------------------------------------------------------------------------

(e)By the Company Without Cause.  The employment by the Company of Executive
pursuant to this Agreement may be terminated by the Company at any time without
Cause by delivery of a Notice of Termination to Executive.  In the event the
employment by the Company of Executive is terminated pursuant to this Section
11(e), Executive shall be entitled to receive the following, subject to Section
25 hereof, but only if, with respect to the payments and benefits described in
clauses (ii) through (iv), within 45 days after the Date of Termination,
Executive shall have executed and not revoked the Release: (i) the Base Salary
Benefit, (ii) payment of any Cash Bonus that is contingent on the Company’s
performance in the amounts and on the dates such bonuses would have been payable
had Executive continued employment through the Scheduled Termination Date, (iii)
payment of any Cash Bonus that is not contingent on the Company’s performance in
full within ten (10) business days of Executive’s date of termination, (iv) any
vesting of the Other Equity Awards or the 2017 RSU Award (other than the
Terminated RSUs) that is contingent on the Company’s performance shall vest as
provided for herein had  Executive’s employment not been terminated without
Cause, (v) any vesting of the Other Equity Awards or the 2017 RSU Award (other
than the Terminated RSUs) that is not contingent on the Company’s performance
shall vest in full on Executive’s date of termination, and (vi) continuation of
the Health Benefits and Welfare Benefits through the Scheduled Termination Date.

(f)By Executive.  The employment of Executive by the Company pursuant to this
Agreement may be terminated by Executive by written notice to the Company of his
resignation (a “Notice of Resignation”) at any time.  In the event the
employment by the Company of Executive is terminated pursuant to this Section
11(f), Executive shall be entitled to receive all Base Salary and benefits to be
paid or provided to Executive under this Agreement through the Date of
Termination and no more.

(g)Date of Termination.  Executive’s Date of Termination shall be: (i) if the
parties hereto mutually agree to terminate this Agreement pursuant to Section
11(a) hereof, the date designated by the parties in such agreement; (ii) if
Executive’s employment by the Company is terminated pursuant to Section 11(b),
the date of Executive’s death;  (iii) if Executive’s employment by the Company
is terminated pursuant to Section 11(c), the last day of the applicable period
referred to in Section 11(c) hereof; (iv) if Executive’s employment by the
Company is terminated pursuant to Section 11(d), the date on which a Notice of
Termination is given; and (v) if Executive’s employment by the Company is
terminated pursuant to Section 11(e) or 11(f), the date the Notice of
Termination or Notice of Resignation, as the case may be, is given (provided,
that the Company, in its sole discretion may waive all or any part of such
60-day period).

(h)Continuation of Welfare Benefits.  With respect to Executive’s rights to
continuation of Welfare Benefits provided for in Sections 11(b), (c), and (e),
(i) the benefits provided in any one calendar year shall not affect the benefits
provided in any other calendar year, (ii) the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the business expense was incurred, and (iii) such rights shall not be
subject to liquidation or exchange for another benefit.  Notwithstanding any
other provision of this Agreement to the contrary, in lieu of providing
continuation of any Welfare Benefit to Executive following his Date of
Termination, the Company may elect to pay directly to Executive cash payments in
an aggregate amount equal to the cost of providing such Welfare

8

--------------------------------------------------------------------------------

Benefit, payable in equal installments for a period of one (1) year after the
Date of Termination.”

12.Representations.

(a)The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms.

(b)Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement and that this Agreement is a valid and binding
agreement of Executive enforceable against Executive in accordance with its
terms.

13.Successors.  This Agreement is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him, except as otherwise expressly
permitted by the provisions of this Agreement.  This Agreement shall inure to
the benefit of and be enforceable by Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive should die while any amount would still be
payable to him hereunder had Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to his devisee, legatee or other designee or, if there is no such
designee, to his estate.

14.Entire Agreement.  This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto.  Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company not set forth herein with regard
to the subject matter or effect of this Agreement or otherwise.

15.Amendment or Modification; Waiver.  No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company.  No waiver
by any party hereto of any breach by another party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.

16.Notices.  All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand, (ii)
delivered by a nationally recognized commercial overnight delivery service,
(iii) mailed postage prepaid by first class mail or (iv) transmitted by
facsimile transmitted to the party concerned at the address or telecopier number
set forth below:

To Executive at:

Builders FirstSource, Inc.
2001 Bryan St., Suite 1600
Dallas, Texas  75201


9

--------------------------------------------------------------------------------

Attention:  Floyd Sherman

To the Company at:

Builders FirstSource, Inc.
2001  Bryan St., Suite 1600
Dallas, Texas  75201
Attention:  General Counsel

Such notices shall be effective: (i) in the case of hand deliveries when
received; (ii) in the case of an overnight delivery service, on the next
business day after being placed in the possession of such delivery service, with
delivery charges prepaid; (iii) in the case of mail, seven (7) days after
deposit in the postal system, first class mail, postage prepaid; and (iv) in the
case of facsimile notices, when electronic confirmation of receipt is received
by the sender.  Any party may change its address and telecopy number by written
notice to the other given in accordance with this Section 16; provided, however,
that such change shall be effective when received.

17.Severability.  If any provision or clause of this Agreement or the
application of any such provision or clause to any party or circumstances shall
be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision or clause to such person or circumstances other than those to
which it is so determined to be invalid and unenforceable, shall not be affected
thereby, and each provision or clause hereof shall be validated and shall be
enforced to the fullest extent permitted by law.

18.Survivorship.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

19.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to it
conflicts of law principles.

20.Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

21.Withholding.  All payments to Executive under this Agreement shall be reduced
by all applicable withholding required by federal, state or local law.

22.Specific Performance.  Each party hereto acknowledges that money damages
would be both incalculable and an insufficient remedy for any breach of this
Agreement by such party and that any such breach would cause the other parties,
irreparable harm.  Accordingly, each party hereto also agrees that, in the event
of any breach or threatened breach of the provisions of this Agreement by such
party, the other parties shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance, in addition to all other
remedies available to such other parties at law or in equity.

10

--------------------------------------------------------------------------------

23.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

24.Definition of “Cause”.  “Cause” means the determination, in good faith, by
the Company Board, after notice to Executive that one or more of the following
events has occurred: (i) any act of gross negligence, fraud or willful
misconduct by Executive materially injuring the interest, business or reputation
of the Company, or any of its parents, subsidiaries or affiliates; (ii)
Executive’s commission of any felony; (iii) any misappropriation or embezzlement
of the property of the Company, or any of its parents, subsidiaries or
affiliates; or (iv) any material breach by Executive of this Agreement,
including, without limitation, a material breach of Section 10 hereof, which
breach, to the extent it is capable of being cured, remains uncorrected for a
period of thirty (30) days after receipt by Executive of written notice from the
Company setting forth such breach.

25.Code Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the occurrence of Executive’s
separation from service, such amount or benefit will not be payable or
distributable to Executive by reason of such separation from service unless
(i) the circumstances giving rise to such separation from service meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service.”  

 

(b)Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit specified herein as “subject to Section 25 hereof,” or any other amount
or benefit that would otherwise constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Agreement by reason of the Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

 

(i)  if the payment or distribution is payable in a lump sum, Executive’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Executive’s death or the first day of the
seventh month following Executive’s separation from service (the “Delay
Period”); and

 

(ii)  if the payment or distribution is payable over time, the amount of such

11

--------------------------------------------------------------------------------

non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
end of the Delay Period, whereupon the accumulated amount will be paid or
distributed to Executive and the normal payment or distribution schedule for any
remaining payments or distributions will resume; and

 

(iii)to the extent that this Section 25(b) applies to the provision of Welfare
Benefits, Executive shall be entitled to pay the full cost of premiums to
maintain the Welfare Benefits during the Delay Period, and the Company shall pay
to Executive an amount equal to the amount of such premiums promptly following
the end of the Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.”

 

26.Forum Selection; Consent to Jurisdiction. The exclusive forum for any action
to enforce this Agreement, as well as any action relating to or arising out of
this Agreement, shall be the state or federal courts of the State of Texas. 
With respect to any such court action, Executive and the Company hereby (a)
irrevocably submit to the personal jurisdiction of such courts; (b) consent to
service of process; (c) consent to venue; and (d) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, service of process, or venue.  Executive and the Company
further agree that the state and federal courts of the State of Texas are
convenient forums for any dispute that may arise from this Agreement and that
neither party shall raise as a defense that such courts are not convenient
forums.

[Signature Page Follows]




12

--------------------------------------------------------------------------------

In witness whereof, the parties hereto have executed and delivered this
Employment Agreement as of the date first above written.

Builders FirstSource, Inc.

By: /s/ Donald F. McAleenan
Name: Donald F. McAleenan
Title: Senior Vice President and General Counsel

Executive

/s/ Floyd Sherman
Floyd Sherman

13